DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 3/31/2021.
Claims 13-25 are pending. Claims 1-12 are canceled. Claims 19-25 are newly added.
Response to Arguments
Applicant's arguments filed on 3/31/2021 on pages 7-14 under Remarks have been fully considered but they are not persuasive. With regard to claim rejection made under 35 USC 101, the applicant argues by stating under section i. on pages 8-9:

    PNG
    media_image1.png
    527
    685
    media_image1.png
    Greyscale


On pages 9-10 under section ii. the applicant argues by stating:

    PNG
    media_image2.png
    507
    656
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. The claims do not integrate the abstract idea into a practical application under prong two. Again, please refer to the detail rejection below for the analysis. There is nowhere in the pending claims where the recited steps 
On pages 10-11 under section iii. the applicant argues by stating:

    PNG
    media_image3.png
    385
    648
    media_image3.png
    Greyscale

The Examiner respectfully disagrees. As stated, the claims contain mental process and do not integrate into a practical application. Further, the steps of “perform[ing]”, “detect[ing]”, “output[ting]” do not represent significantly more than just what is recited in the body of the claims. As-filed specification paragraphs [0081-0085] has a lot more details than what is recited in the pending claims. If applicants believe that these paragraphs show “significantly more” to support the remarks under 35 USC 101 rejection, then the claims need to show this to provide limitations/features that supports the “significantly more” under the step 2B.

With regard to claim rejection made under 35 USC 102(a)(1), the applicant argues by stating:

    PNG
    media_image4.png
    588
    662
    media_image4.png
    Greyscale


The Examiner respectfully disagrees. First, in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “Yusuke is completely silent with regards to detecting regions where presence of items is not recognized at first. Rather, Yusuke merely teaches identifying a presence of an article that is not registered in memory 105 
[0029]	Here, the correspondence when the article recognition processing unit 151 cannot recognize the article information from the image taken by the image pickup unit 101 will be described. As described above, the feature amount of the article that may be put in the refrigerator 100 is registered in the memory 105 in advance, but when the unregistered article is stored in the refrigerator 100, the article recognition processing unit 151 Cannot specify the article information. In such a case, the article recognition processing unit 151 of the image processing unit 103 informs the control unit 104 that there is an unrecognizable article and the position information or image of the unrecognizable article. Then, the control unit 104 displays the position information or the image on which the unrecognizable article is placed, along with the display "There is an unrecognizable article" on the display unit 106. At this time, an electronic sound output unit may be provided in the control unit 104 to output an electronic sound for the user to notice. Since the article recognition processing unit 151 obtains the difference between the images before and after the article is placed, as will be described later, there is some change in the image (that is, some article is placed) and the difference thereof. It can recognize the position information.
[0030]	Further, the control unit 104 displays a message "Please register the article information", an input box for inputting the name and type of the article, a keyboard, a registration button, etc. on the display unit 106, and the user can display the operation unit 107. Select the input box by operating the touch panel of the above, enter the name and type of the article according to the items of the input box from the keyboard displayed on the display unit 106, and touch the registration button. On the other hand, the article recognition processing unit 151 extracts the feature amount of the unrecognized article and outputs it to the control unit 104, and the control unit 104 determines the article information input by the user and the feature amount of the unrecognizable article. Are associated with each other and stored in the memory 105 as template data for new pattern matching.

. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The following reflects the Guidance published in the Federal Register, articulating the following to evaluate subject matter eligibility.
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
(2A)	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept – recite additional elements that amount to significantly more than the judicial exception.

	With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mental process. In claim 17, the steps of “performing” and “detecting” can be interpreted as a mental step that is done with a paper/pen. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate steps/apparatus executing the steps of performing and detecting can perform. 
	With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “performing a recognition of products from a first captured image” and “detecting a region in which a product is likely to be present” and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes using processing apparatus to perform the following:
performing a recognition of products from a first captured image…
detecting a region in which a product is likely to be present, among regions where the products were not recognized by the recognition from the first captured image…, and
outputting, based on the detection, at least one of information associated with the product…

	With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a ‘performing a recognition’, ‘detecting a region’, and ‘outputting’ steps, and it has not been shown that the mental processes allows the ‘technology’ (whether it is a computer technology or any other technology) to do something that is previously was not able to do. 
	Claims 17 and 18 are rejected for the same reasons. Dependent claims 14-16, 19-20, and 21-25 are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-193873 to Yusuke.
With regard to claim 13 Yusuke discloses an image processing apparatus (Fig. 3, Fig. 12, paragraphs [0028-0040]) comprising: a memory for storing instructions (paragraphs [0028-0029], memory 105); and a processor coupled to the memory (paragraphs [0028-0029], processor 151) and configured to execute the instructions to: perform a recognition of products from a first captured image obtained by capturing an image of displayed products (paragraph [0028] where a method that recognizes automatically article information is disclosed, image processing 103 and imaging unit 101); detect a region in which the product is likely to be present (paragraph [0028] where “the article recognition processing unit 151 determines from the image taken by the imaging unit 101 that the feature amount matches the feature amount of the article. 
With regard to claim 14 Yusuke discloses display the information associated with the detected region (display 106, paragraphs [0029-0030]).
With regard to claims 17-18, claims 17-18 are rejected same as claim 13 and the arguments similar to that presented above for claim 13 are equally applicable to claims 17-18, and all of the other limitations similar to claim 13 are not repeated herein, but incorporated by reference.
Allowable Subject Matter
Claims 15-16 and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, claims 15-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited art of record fails to teach, disclose or suggest the limitation/feature “display a candidate product that has a possibility of being present in the detected region on the screen, the candidate product being selectable” as recited in claims 15, 19 and 21, and “modify a result of the recognition based on a result of selection for the candidate product displayed on the screen” as recited in claims 16, 20 and 22; “wherein a recognition parameter is adjusted based on at least one of the information associated with the product that was not recognized or the information associated with the detected region” as recited in claims 23, 24, and 25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669